DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments/Amendment
The amendment to Claim 1 incorporating the allowable subject matter of Claim 18 and cancelling Claim 18 is acknowledged.


Election/Restrictions
Claim 1 is allowable. The restriction requirement between Inventions I, II, III, IV, V, VI, and VII, as set forth in the Office action mailed on 1/28/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 1/28/2020 is withdrawn.  Claims 5-17 and 19, directed to Inventions II, III, IV, V, VI, and VII are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Allowable Subject Matter
Claims 1, 4-17, 19, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Regarding Independent Claim 1, the prior art of record, taken either alone or in combination, fails to disclose or render obvious the two-dimensional spectrometer comprising all the claimed elements in the specific relation to each other wherein a spectral resolution of the two-dimensional spectrometer ranges from 0.025 nm at 193 nm to about 0.045 nm at 425 nm, and the spectrometer is configured as high-resolution for generating two-dimensional images of LIBS spectra of materials within 180 to 500 nm range in combination with the rest of the limitations of the above claim.

Claims 4-17, 19, and 20 are allowable at least based upon their dependence on Claim 1.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Violeta A Prieto whose telephone number is (571) 272-9099.  The examiner can normally be reached on M-F 9 AM-5 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 




/VIOLETA A PRIETO/Primary Examiner, Art Unit 2877